          Case 2:21-cv-02100-DDC Document 4 Filed 02/24/21 Page 1 of 3




                       IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF KANSAS


RANDY C. GLOVER,

       Plaintiff,
                                                              Case No. 21-2100-DDC
v.

ANDREW M. SAUL,
Commissioner of Social Security,

       Defendant.


                                MEMORANDUM AND ORDER

       Before the court is plaintiff Randy Glover’s Motion to Proceed Without Prepayment of

Fees, docketed February 22, 2021 (Doc. 3). Mr. Glover’s request relates to his

contemporaneously filed Complaint, which charges that he was denied Supplemental Security

Income “contrary to law” and without “substantial evidence.” Doc. 1 at 6 (Compl.). Mr.

Glover’s motion includes an Affidavit of Financial Status supporting his request. Doc. 3-1 at 2–

7.

       Under 28 U.S.C. § 1915(a)(1), the court is authorized to permit Mr. Glover to commence

an action without prepayment of fees—i.e., to proceed in forma pauperis (“IFP”)—if certain

conditions are satisfied. Although the statute speaks of incarcerated individuals, it “applies to all

persons applying for in forma pauperis status, and not just prisoners.” Lister v. Dep’t of

Treasury, 408 F.3d 1309, 1312 (10th Cir. 2005) (citations omitted); see also Martinez v. Kristi

Kleaners, Inc., 364 F.3d 1305, 1306 n.1 (11th Cir. 2004) (“Despite . . . the phrase ‘prisoner

possesses,’ the affidavit requirement applies to all persons requesting leave to proceed IFP.”

(citation omitted)).
              Case 2:21-cv-02100-DDC Document 4 Filed 02/24/21 Page 2 of 3




        The conditions contemplated by § 1915(a)(1) require that plaintiff demonstrate his

inability to afford the costs of litigation. 28 U.S.C. § 1915(a)(1). The court has “wide

discretion” when it comes to petitions to proceed in forma pauperis. United States v. Garcia,

164 F. App’x 785, 786 n.1 (10th Cir. 2006) (citation and internal quotation marks omitted). But,

the court may not rule such requests arbitrarily or erroneously. Id. So, “to succeed on a motion

to proceed [in forma pauperis],” a movant simply “must show a financial inability to pay the

required filing fees, as well as the existence of a reasoned, nonfrivolous argument . . . in support

of the issues raised in the action.” Lister, 408 F.3d at 1312.

        In the court’s discretion, the court finds that Mr. Glover has made this requisite showing.

His motion states he is “unable to pay the fees and costs of this case.” Doc. 3 at 1. And, the

affidavit attached to his motion shows that his living expenses exceed his income. Doc. 3-1 at 3–

6. Last, Mr. Glover’s Complaint alleges “a reasoned, nonfrivolous argument . . . in support of

the issues raised in the action.” Lister, 408 F.3d at 1312. So, Mr. Glover has “show[n] a

financial inability to pay the required filing fees” for facially legitimate allegations. Lister, 408

F.3d at 1312.

        IT IS THEREFORE ORDERED BY THE COURT THAT plaintiff’s Motion to

Proceed Without Prepayment of Fees (Doc. 3) is granted. The Clerk is directed to prepare a

summons on his behalf. Fed. R. Civ. P. 4. In addition, the Clerk shall issue the summons to the

United States Marshal or Deputy Marshal, who the court appoints to effect service. Fed. R. Civ.

P. 4(c)(3).

        IT IS SO ORDERED.




                                                  2
  Case 2:21-cv-02100-DDC Document 4 Filed 02/24/21 Page 3 of 3




Dated this 24th day of February, 2021, at Kansas City, Kansas.

                                         s/ Daniel D. Crabtree
                                         Daniel D. Crabtree
                                         United States District Judge




                                     3
